Citation Nr: 0917768	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  07-38 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1964 to July 
1964.  His DD 214 indicates an additional two months and 22 
days of prior non active service.  The Veteran has unverified 
Reserve service from July 1964 to November 1969.

These matters come before the Board of Veterans' Appeals 
(Board) from an August 2007 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. Paul, 
Minnesota which denied service connection for bilateral 
hearing loss and tinnitus, and a September 2008 rating 
decision of the VA RO in St. Paul, Minnesota which denied 
service connection for headaches.  

In March 2009, the Veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing in St. Paul, 
Minnesota.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The competent clinical evidence of record reflects the 
Veteran's bilateral hearing loss disability was initially 
demonstrated years after service, and has not been shown by 
competent clinical evidence to be causally related to the 
Veteran's active service.

2.  The competent clinical evidence of record reflects the 
Veteran's tinnitus was initially demonstrated years after 
service, and has not been shown by competent clinical 
evidence to be causally related to the Veteran's active 
service.

3.  Headaches were demonstrated in service, and have not been 
disassociated, by competent clinical evidence of record, from 
complaints of current headaches.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active service, and may not be presumed (as an 
organic disease of the nervous system) to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1131, 1154, 
5107(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309, 3.385 (2008).

2.  Bilateral tinnitus was not incurred in or aggravated by 
active service, nor may it be presumed (as an organic disease 
of the nervous system), to have been so incurred or 
aggravated.  38  U.S.C.A. §§ 1101, 1131, 1154, 5107, 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2008).

3.  Chronic headache disability was incurred in active 
service.  38  U.S.C.A. §§ 1101, 1111, 1137, 1154, 5107, 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held 
that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

VA satisfied its duty to notify as to the bilateral hearing 
loss disability and bilateral tinnitus claims by means of 
June 2007 correspondence to the Veteran.  The June 2007 
letter informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  

VA satisfied its duty to notify as to the headache claim by 
means of March 2008 correspondence to the Veteran.  The March 
2008 letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  Both the June 2007 and the March 
2008 VA letters informed the Veteran that a disability rating 
and effective date would be assigned in the event of award of 
the benefit(s) sought.  

In Pelegrini v. Principi, supra, the Court held that 
compliance with 38 U.S.C.A. § 5103 required that VCAA notice 
be provided prior to an initial unfavorable AOJ decision.  
Because VCAA notice in this case was completed prior to the 
initial AOJ adjudications denying the claims, the timing of 
the notice complies with the express requirements of the law 
as found by the Court in Pelegrini

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records (STRs) and VA 
examination records.  Additionally, the claims file contains 
the statements of the Veteran, to include his testimony at a 
hearing.  The Veteran testified that the first time he went 
for a hearing test after service was six or seven years prior 
to the Board hearing.  The Veteran did not specify where he 
was tested and did not provide any further information or 
documentation.  Moreover, he did not list any such 
examination or treatment on his application for compensation, 
or on any other documents submitted to VA.  The Veteran was 
informed at the hearing that he had an additional 30 days to 
submit any medical opinion relating his current hearing loss 
and/or tinnitus to service.  The claims file does not contain 
documents regarding any such treatment, examination, or 
opinion.  In this case, the Board finds that the Veteran has 
not been prejudiced by lack of these records.  The Veteran 
was discharged from active service in 1964, more than 38 
years prior to the alleged examination.  Moreover, the claims 
file contains a 2008 VA examination.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  

The Board has carefully reviewed all other statements and 
concludes that there has been no identification of further 
available evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claim for service connection for bilateral 
hearing loss disability.  

The Board notes that the Veteran avers that he served in the 
Reserves from July 1964 to December 1969.  The Veteran's DD 
214 indicates his Reserve obligation terminal date was 
November 1969.  The evidence of record includes a VA 
memorandum dated in September 2008, which reflects that VA 
could not obtain complete STRs for the Veteran's service.  In 
addition, the record includes a July 2008 VA request to the 
National Personnel Records Center (NPRC) for the Veteran's 
STRs, and a subsequent response indicating no additional STRs 
were available.  The evidence of record reflects that in 
September 2008, the RO sent a letter to the Veteran notifying 
him that STRs from his Reserve service were unavailable, and 
requesting him to submit any relevant documents.  There is no 
evidence of record that the Veteran submitted additional 
documents.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  

Legal criteria

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R.
§ 3.303(d).

Active duty includes any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident which occurred during such training.  38 C.F.R. 
§ 3.6(a).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a Veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and hearing loss, as an organic disease of 
the nervous system, becomes manifest to a degree of 10 
percent or more within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309 (2008).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claims.

When records in government custody are lost or destroyed, VA 
has a heightened duty to consider the benefit of doubt 
doctrine, to assist the claimant in developing the claim, and 
to explain its decision.  See Russo v. Brown, 9 Vet, App. 46, 
51 (1996).

Bilateral Hearing Loss

The Veteran asserts that he suffers bilateral hearing loss 
due to exposure to acoustic trauma while in service.  The 
Veteran's representative stated at the Travel Board hearing 
that the Veteran was an infantryman.  The Veteran's DD-214 
indicates that the Veteran's military occupational specialty 
was a personnel specialist.  An STR dated in February 1964 
reflects that the Veteran was qualified as a food handler.  
On his application for compensation, received by VA in June 
2007, the Veteran alleges that he has had problems with his 
hearing and a buzzing in his ears ever since he was in basic 
training.  However, he testified at the March 2009 Travel 
Board hearing that he first noticed hearing loss or ringing 
in his ears within approximately the last 7 to 10 years, and 
surely within the last 20 years. (See transcript, pages 5 & 
6).  

The Veteran avers in a September 2007 statement that most of 
his noise exposure in the service was from his six years of 
Reserve training, which included firing weapons during 
weekend drills and annual trainings.  

The Veteran's November 1963 USAR enlistment examination 
report reflects that his hearing on whispered voice testing 
was reported as 15/15, bilaterally.  Upon clinical 
examination, the Veteran's ears were noted to be normal.  
While audiometric testing is undoubtedly more precise than a 
whisper voice test, the whisper voice test is an alternative 
means of testing hearing.  See Smith v. Derwinski, 2 Vet. 
App. 137, 138, 140 (1992). 

The evidence of record includes a June 1964 medical 
examination upon separation which reflects an audiological 
examination was performed.  The audiological evaluation 
revealed that pure tone thresholds, in decibels, converted 
from American Standards Associates (ASA) units to reflect the 
current International Standards Organization (ISO) and 
American National Standards Institute (ANSI) standards were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
--
10
LEFT
10
5
5
--
20

A clinical evaluation of the ears noted them to be normal.  
In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court 
indicated that the threshold for normal hearing was from 0 to 
20 decibels, and that higher threshold levels revealed some 
degree of hearing loss.  Id. at 157 (citing CURRENT MEDICAL 
DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder et. al 
eds., 1988)).  Pursuant to Hensley, the audiological 
evaluation, which indicated all pure tone thresholds, in 
decibels, of 20 dB or less, represent no hearing impairment.  

The evidence of record includes an August 2007 VA 
examination.  The audiological evaluation report revealed 
that pure tone air thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
70
65
65
LEFT
15
15
20
65
65

The word recognition score was 96 percent for the right ear 
and 94 percent for the left ear using the Maryland CNC word 
list test.  The audiologist's opinion was that it is not 
likely that hearing loss is related to noise exposure while 
in the service. 

The examiner's opinion was based, in part, on an examination 
of the Veteran and a review of the claims file. 

The Board notes that the Veteran has current bilateral 
hearing loss disability for VA purposes pursuant to 38 C.F.R. 
§ 3.385; however, the evidence of record does not establish 
that his current hearing loss disability is causally related 
to his service.  

In each case where a Veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such Veteran's service as 
shown by such Veteran's service record, the official history 
of each organization in which such Veteran served, such 
Veteran's medical records, and all pertinent medial and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).  The Veteran's 
service records reflect that he was qualified as a food 
handler, had an MOS as a personnel specialist, and received 
training in basic army administration.  With resolution of 
doubt in the Veteran's favor, the Board finds that the record 
establishes that the veteran was exposed to acoustic trauma 
in service.  

The evidence of record does not reflect that the Veteran 
sought treatment or complained of hearing loss until decades 
after discharge from service.  While the Veteran was afforded 
the opportunity to provide any alternate sources of medical 
corroboration of hearing loss or change in hearing ability in 
service, there is no objective clinical evidence of record of 
bilateral hearing loss until the VA examination in August 
2007, more than 43 years subsequent to active reserve 
service.  Moreover, there is no competent medical opinion 
linking the Veteran's current bilateral hearing loss 
disability for VA purposes to service.  When, as here, at 
least a portion of the service records cannot be located, 
through no fault of the Veteran, VA has a "heightened" 
obligation to more fully discuss the reasons and bases for 
its decision and to carefully consider applying the benefit- 
of-the-doubt doctrine.  See, e.g., O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  However, the threshold for allowance 
of a claim is not lowered and the need for probative medical 
nexus evidence causally relating the current disability at 
issue to service is not eliminated; rather, the Board's 
obligation to discuss and evaluate evidence is heightened.  
Russo, supra. 

In the absence of demonstration of continuity of 
symptomatology, or a competent clinical opinion relating the 
current bilateral hearing loss disability to service, such 
initial demonstration, more than 40 years after service, is 
too remote from service to be reasonably related to service.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 200) (the 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability is 
evidence against a claim of service connection).  As the 
preponderance of the evidence is against the claim, service 
connection for bilateral hearing loss is not warranted.

The Board notes that the Veteran may sincerely believe that 
his bilateral hearing loss disability is causally related to 
active service.  However, the Veteran has not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to medical diagnosis or 
causation.  As such, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  
Espiritu supra.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Bilateral Tinnitus

As noted above, on his application for compensation, received 
by VA in June 2007, the Veteran alleges that he has had 
problems with a buzzing in his ears ever since he was in 
basic training.  In his substantive appeal, VA Form 9, dated 
in November 2007, the Veteran averred that the ringing in his 
ears started in service and he has had it ever since.  He 
testified at the March 2009 Travel Board hearing that he 
first noticed ringing in his ears within approximately the 
last 7 to 10 years, and surely within the last 20 years.  He 
further testified that he could not recall if he had it in 
service.  (See transcript, pages 5 & 6).  The Veteran's STRs 
are negative for complaints of tinnitus.

The Board notes that the Veteran is considered competent to 
report the observable manifestations of his claimed 
disability.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002) ("ringing in the ears is capable of lay observation").  
Further, the Board acknowledges that the absence of any 
corroborating medical evidence supporting his assertions, in 
and of itself, does not render his statements incredible, but 
that such absence is for consideration in determining 
credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (noting that the absence of contemporaneous 
medical documentation may go to the credibility and weight of 
Veteran's lay testimony, but the lack of such evidence does 
not, in and of itself, render the lay testimony incredible).  
See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (noting that lay evidence can be competent to establish 
a diagnosis when . . . a layperson is competent to identify 
the medical condition).  

The Veteran's averments that he first experienced ringing in 
the ears in service and has had it ever since are not deemed 
credible when considered with the other evidence of record; 
specifically, the Veteran's testimony at the Travel Board 
hearing in which he stated that it probably started 10 years 
earlier than the Travel Board hearing date.  (Transcript at 
page 5.)

In addition, there is no competent medical evidence of a 
nexus between the current subjective complaint of tinnitus 
and the Veteran's service.  The August 2007 VA examination 
report reflects that the examiner opined that it is not 
likely that tinnitus is related to military service.  As 
noted above, where a Veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such Veteran's service.

In the absence of demonstration of continuity of 
symptomatology, or a competent clinical opinion relating the 
current tinnitus to service, such initial demonstration, more 
than 40 years after service, is too remote from service to be 
reasonably related to service.  See Maxson, supra.  As the 
preponderance of the evidence is against the claim, service 
connection for bilateral tinnitus is not warranted.

The Board notes that the Veteran may sincerely believe that 
his bilateral tinnitus is causally related to active service.  
However, the Veteran has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to medical diagnosis or causation.  As 
such, his lay opinion does not constitute competent medical 
evidence and lacks probative value.  Espiritu supra.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Headaches

The Veteran avers that he was diagnosed with migraine 
headaches while in the service and continues to have these 
headaches two to three times per week.  (See statement dated 
February 2008).  He avers that they occur every month, on the 
back of his head, and can last all day.  (See May 2008 VA 
examination report). 

A Veteran is considered to be in sound health when examined, 
accepted, and enrolled for service - except as to defects, 
infirmities, or disorders noted at the time of his entrance 
into service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior to service, and was not aggravated by such 
service.  See 38 U.S.C.A. §§ 1111, 1132, 1137.

A November 1963 report of medical history for enlistment 
purposes, reflects that the Veteran reported he had never had 
frequent or severe headaches.  A clinical neurologic 
evaluation was normal.  Neither the November 1963 report of 
medical history, nor the clinical evaluation report, reflects 
that the Veteran had headaches prior to entrance in service.  
A report of medical history dated in July 1964 on the front 
side, and dated June 1964 on the reverse side, reflects the 
examiner's notation "CH-D . . . Migraine Headaches diagnosed 
in A[unreadable]".  Even if this notation is interpreted to 
reflect a childhood diagnosis, it is not sufficient to 
constitute clear and unmistakable evidence that an injury or 
disease existed prior to service.  Therefore, the Board finds 
that the Veteran was sound upon entrance into service.
 
The Veteran testified at the March 2009 Travel Board hearing, 
that while in service, he blacked out and threw up after a 
physical training (PT) test in 1964.  He further testified 
that he thinks he went to the doctor the next day.  (See 
transcript page 9).

A March 1964 STR reflects that the Veteran complained of a 
two day headache.  He had a temperature of 100.2 degrees and 
had vomited once the previous day.  A notation from the next 
day indicates a temperature of 98 degrees, and that the 
Veteran had "another" headache which he stated was so 
severe that he could hardly see.   The record reflects a 
diagnosis of vascular cephalgia.  The treatment was for the 
Veteran to take two Cafergot at the first sign, then one 
every 1/2 hour to a total of 6.

A July 1964 report of medical history for separation 
purposes, reflects that the Veteran reported he had had 
frequent headaches or a severe headache.  The reverse side of 
the report, dated in June 1964, contains the examiner's 
summary of pertinent data, to include the examiner's 
annotation that the Veteran was diagnosed with migraine 
headaches, as noted above.  

A May 2008 VA examination report reflects the examiner's 
opinion that "it is not as likely as not that the Veteran's 
headache condition, which existed prior to service, 
progressed beyond normal progression from the service."  The 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  With these considerations in mind, and 
for the below stated reasons, the Board finds that the May 
2008 VA examiner's opinion has limited, if any, probative 
value.  

The basis for the May 2008 VA examiner's report is 
inconsistent with the Veteran's STRs.  First, the examiner 
notes that the Veteran's November 1963 report of medical 
history indicates migraine(s) in childhood.  The Board has 
reviewed the Veteran's STRs and does not find that the 
medical history reflects this.  The Veteran's November 1963 
report of medical history lists "no" for frequent or severe 
headache.  It lists "yes" for six other conditions, 
including mumps.  In the examiner's summary and elaboration 
of all pertinent date, "mumps in childhood" is noted.  
There is no reference to migraines in childhood.

Second, the examiner notes that an STR dated March 3, 1964 
reflects the Veteran had a headache "yesterday and today" 
with a temperature of 102, and "no other symptoms except 
intensified yesterday."  The Board finds that the STR 
reflects the Veteran had a headache "yesterday and today" 
with a temperature of 100.2 and "no other symptoms except 
vomiting yesterday . . . "

Third, the evidence of record does not reflect that the 
examiner considered the March 4, 1964 STR which reflects a 
diagnosis of vascular cephalgia, or the Veteran's STR for 
separation purposes.

The evidence of record does not reflect that the examiner 
considered the Veteran's complete claims folder, and reflects 
that the examiner's opinion is inconsistent with the November 
1963 STR. 

The evidence of record, to include the Veteran's testimony 
and his STRs, reflects that he did not have a diagnosis of 
headaches prior to service, that he had a headache, or 
headaches, over a 3 day period while in service, that he was 
diagnosed with vascular cephalgia in service, and that he has 
been diagnosed with headaches subsequent to service, on VA 
examination in May 2008.  Moreover, the Board notes that the 
Veteran is competent to give evidence about what he has 
experienced; for example, he is competent to report that he 
experiences headaches and has experienced them since service.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). Therefore, 
in the absence of any evidence of record dissociating the 
Veteran's current headaches from his documented headaches in 
service, the Board, in resolving all doubt in the Veteran's 
favor, finds that a grant of service connection is warranted 
for headaches.




ORDER

1.  Entitlement to service connection for bilateral hearing 
loss disability is denied.

2.  Entitlement to service connection for bilateral tinnitus 
is denied.

3.  Entitlement to service connection for a chronic headache 
disability is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


